Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.This action is responsive to the communication filed on March 26, 2019. At this time, claims 1-18 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claim 8, each element of the claim can reasonably be interpreted as software. Absent a definition in the specification, a reasonable interpretation of engine is just a software routine. This claim fails to fall into a statutory category of invention as software alone is not a machine, a manufacture, a process nor a composition of matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 18 are rejected under 35 U.S.C 102 (a)(1) as being anticipated over Diener, US pat.No 20040137915. 

scanning, by a radio frequency scanning engine, a defined radio frequency air space for communication between the wireless client device and the network; (See  [0050]; each sensor 2000(i) comprises a spectrum monitoring 2100 section to monitor RF activity in the frequency band and a traffic monitoring section 2500 that is capable of sending and receiving traffic according to a communication protocol, such as an IEEE 802.11 WLAN protocol.)
determining, by the radio frequency scanning engine, that the wireless client device has connected to the network based on the scanned defined radio frequency air space, (See [0086] The discovery manager 3120 in the server processes data pertaining to the discovery of new devices operating in the frequency band, such as 802.11 and other devices, and the physical location of those devices. Discovery involves handling reports from sensors concerning the up (and new) and down state of such devices. Also, multiple sensors may see the same 802.11 device coming up. The discovery manager 3120 detects suppresses the duplicate event. A discovery event associated with an 802.11 device may fall into one of the following classes: ours, known others, new and rogue. To this end, the discovery manager 3120 may maintain a list of authorized APs and STAs so that when a new device is detected by a sensor, the discovery manager 3120 can determine whether or not it is authorized.) wherein the network is one of an approved network or an unapproved network;(See [0100] The security manager 3140 in the server is responsible for managing security of one or more wireless networks operating in the frequency band under its domain. One type of security function is 
and collecting, by the radio frequency scanning engine, data on communication activities between the wireless client device and the network, the collected data for storage and analysis of a behavior pattern of the wireless client device. (See [0102]; the security manager 3140 may also use trend information to detect "suspicious" protocol usage. A sequence of packets that meets certain filter characteristics might be deemed to be suspicious. For example, suspicious activity may be alerted when a sensor detects repeated attempts to associate with an AP using different MAC addresses. Alternatively, something more subtle that may be deemed suspicious is if a sensor detects packets from a particular STA that have non-sequential sequence numbers, potentially suggestive that a device user is masquerading as a particular STA. See also [0070-0071];the measurement engine 2710 also collects and aggregates data from the SAGE 2130 into meaningful units. The functions of the measurement engine 2710 and classification engine 2720 may be incorporated into a single functional block. Furthermore, the measurement engine 2710 may configure reporting of data and statistics generated by the SAGE 2130 and adjust the frequency channel (and/or scan rate) on which the SAGE 2130 operates. The measurement engine 2710 may also operate the radio receiver in the sensor in a wideband mode to simultaneously process data across an entire unlicensed frequency band of interest.)2. Diener  disclose the method of claim 1, wherein the network is an approved network, the method further comprising: recognizing, by the radio frequency scanning engine, the wireless client device and 
13. Diener discloses the wireless monitoring device of claim 12, wherein the radio frequency scanning engine is further configured to: initiate a remedial action based on the determination that the extracted behavior pattern is an abnormal behavior pattern. (See [0102]) 14. As to claim 14, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.   
                               15. Diener discloses a server system (See [0048] ) comprising: at least one storage device; (See [0048] )  
analyze the received first data to determine a normal behavior pattern of a wireless client device's connection to an approved network; (See [0086]) 
store the received first data and normal behavior pattern in the at least one storage device;(See [0071])
receive, over the secure communication channel, second data from the monitoring device; (See [0100]) 
analyze the received second data to determine an abnormal behavior pattern of the wireless client device's connection to an unapproved network; (See [0100])
store the received second data and abnormal behavior pattern in the at least one storage device;(See [0100] and [0102])  and a security manager coupled to the processor, the security manager configured to: generate a remedial action for the wireless client device based on an access control policy after the abnormal behavior pattern is determined. (See [0102])16. Diener discloses the server system of claim 15, wherein the processor is further configured to: compare the received second data with the stored normal behavior pattern to determine an abnormal behavior pattern of the wireless client device. (See [0102])17. Diener discloses the server system of claim 16, wherein the security manager is further configured to: send, over a communication channel, the remedial action to a computing device associated with the wireless client device. (See [0102])18. Diener discloses the server system of claim 15, wherein the monitoring device is a wireless monitoring device. (See [0050])                                                                                                                                                                             
                                                                       Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 10/20/2021
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438